Citation Nr: 0629512	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  04-43 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to service connection for lupus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 

INTRODUCTION

The veteran served on active duty from June 1976 to June 
1995.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania, which denied the benefits sought 
on appeal.  The veteran appealed that decision to BVA, and 
the case was referred to the Board for appellate review.

A hearing was held on October 25, 2005, in Pittsburgh, 
Pennsylvania, before Kathleen K. Gallagher, a Veterans Law 
Judge, who was designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is 
rendering the determination in this case.  A transcript of 
the hearing testimony is in the claims file.

The Board also observes that the veteran's appeal had 
originally included the issues of entitlement to an increased 
evaluation for tinnitus and for fibromyalgia of multiple 
joints.  However, in his December 2004 VA Form 9, the veteran 
specifically stated that he was only appealing the issue of 
entitlement to service connection for lupus.  As such, the 
veteran has not filed a substantive appeal for the other 
issues. See 38 C.F.R. § 20.202.  Accordingly, the issues of 
entitlement to an increased evaluation for tinnitus and for 
fibromyalgia of multiple joints no longer remain in appellate 
status and no further consideration is required.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for remand: To secure additional treatment records, 
to obtain a clarifying medical opinion, and to provide the 
veteran with a corrective notification letter.

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that the VA shall make reasonable efforts to notify a 
claimant of the evidence necessary to substantiate a claim 
and requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2005).  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

In this case, it appears that there may be additional 
treatment records not associated with the claims file.  In 
this regard, the Board notes that the veteran testified at 
his October 2005 hearing before the Board that he had 
received treatment during the previous year at a VA medical 
center in Pittsburgh, Pennsylvania.  However, the claims file 
does not contain any VA medical records dated after March 
2004.  Such records may prove to be relevant and probative.  
Therefore, the RO should attempt to obtain and associate with 
the claims file any and all treatment records pertaining to 
lupus.

In addition, the Board notes that the veteran was afforded a 
VA examination in November 2004 in connection with his claim 
for service connection for lupus.  The November 2004 VA 
examiner concluded that there was no evidence of systemic 
lupus erythematosus.  However, he also noted that there was 
one finding consistent with systematic lupus erythematosus, 
namely the anti-nuclear antibody titer 1:640.  As such, it 
appears that there are inconsistencies in the November 2004 
VA examination report for which no explanation has been 
offered.  Moreover, the veteran submitted medical literature 
in October 2005, which indicates that a positive anti-nuclear 
antibody test is one of the criteria used in diagnosing 
lupus, and  treatment records dated in March 2004 were 
subsequently associated with the claims file, which 
documented the veteran as having been diagnosed and treated 
for lupus.  Therefore, the Board finds that a clarifying 
opinion is necessary for the purpose of determining the 
nature and etiology of any lupus that may be present.  

Moreover, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or an effective date.  As those questions are involved 
in the present appeal, this case must be remanded for proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
that includes an explanation as to the type of evidence that 
is needed to establish a disability rating and an effective 
date.  

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a 
disability rating and an effective date 
for the claim on appeal, as outlined by 
the Court in Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 
(U.S. Vet. App. Mar. 3, 2006).  

2.  The RO should request that the 
veteran provide the names and addresses 
of any and all health care providers 
who have provided treatment for lupus.  
After acquiring this information and 
obtaining any necessary authorization, 
the RO should obtain and associate 
these records with the claims file.  A 
specific request should be made for VA 
treatment records dated from March 2004 
to the present.  

3.  The veteran's claims folder should 
be referred to the November 2004 VA 
examiner, or if unavailable, to another 
suitably qualified VA examiner, for a 
clarifying opinion as the nature and 
etiology of lupus if present.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, including VA medical 
records dated in March 2004 and the 
medical literature submitted by the 
veteran in October 2005, and to indicate 
whether the veteran has a current 
diagnosis of lupus.  

If the veteran is not found to currently 
have lupus, the examiner should offer an 
explanation in which he or she addresses 
both the diagnoses found in the 
veteran's treatment records and the 
medical literature submitted by the 
veteran in which he highlighted symptoms 
of lupus which he either alleges to have 
experienced or is shown by medical 
evidence to have experienced including 
mouth ulcers.  

If the veteran is found to have a 
current diagnosis of lupus, the examiner 
should indicate whether it is separate 
from the veteran's service-connected 
fibromyalgia and discuss whether it is 
at least as likely as not that lupus had 
its onset in service or is otherwise 
related to a disease or injury in 
service as shown by the service medical 
records.

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.)

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2005), copies of all 
pertinent records in the appellant's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until he is notified.



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


